[Cite as In re L.R., 2020-Ohio-2990.]


                                                `




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               DEFIANCE COUNTY




IN RE:
                                                            CASE NO. 4-19-19
        L.R.,
                                                            OPINION
ALLEGED DELINQUENT CHILD.




                 Appeal from Defiance County Common Pleas Court
                                 Juvenile Division
                             Trial Court No. 32817-4

                                        Judgment Affirmed

                              Date of Decision: May 18, 2020




APPEARANCES:

        Abigail Christopher for Appellant

        Joy S. O’Donnell for Appellee
Case No. 4-19-19


ZIMMERMAN, J.

         {¶1} Adjudicated delinquent child-appellant, L.R., appeals the October 2,

2019 judgment entry of disposition of the Defiance County Court of Common Pleas,

Juvenile Division. For the reasons that follow, we affirm.

         {¶2} On April 12, 2019, a complaint was filed against L.R. charging him

with gross sexual imposition in violation of R.C. 2907.05(A)(4), a felony of the third

degree if committed by an adult. (Doc. No. 1). On May 15, 2019, L.R. appeared

and denied the charge in the complaint. (Doc. No. 9).

         {¶3} On August 23, 2019, L.R. withdrew his denial of the charge in the

complaint and admitted the charge. (Doc. No. 24). The juvenile court accepted

L.R.’s admission and adjudicated him a delinquent child as alleged in the complaint.

(Id.).

         {¶4} At a dispositional hearing on October 2, 2019, the juvenile court

committed L.R. to the legal care and custody of the Ohio Department of Youth

Services (“DYS”) for a minimum of six months (not to exceed L.R.’s 21st birthday).

(Doc. No. 31). In addition to committing L.R. to the legal care and custody of DYS,

the juvenile court placed L.R. on “probation” until November 26, 2025. (Id.).

         {¶5} On November 1, 2019, L.R. filed a notice of appeal. (Doc. No. 40). He

raises three assignments of error for our review. For ease of our discussion, we will




                                         -2-
Case No. 4-19-19


discuss L.R.’s first and second assignments of error together, followed by his third

assignment of error.

                            Assignment of Error No. I

       The Juvenile Court exceeded its statutory authority and
       undermined the executive branch when it committed L.R. to DYS
       and placed him on a five-year term of court probation for the
       same charge. R.C. 2152.22(A); Fourteenth Amendment to the
       U.S. Constitution; and Article I, Section 16, Ohio Constitution.
       (Entry 10/2/2019 p. 1).

                            Assignment of Error No. II

       A conflict exists between the dispositional options in R.C.
       2152.19(A) and 2152.22(A), but the specific provision in R.C.
       2152.22(A) prevails, and the juvenile court abused its discretion
       by committing L.R. to DYS and placing him on probation for the
       same offense. R.C. 2152.19(A)(4); R.C. 2152.22(A); Fourteenth
       Amendment to U.S. Constitution; and Article I, Section 16, Ohio
       Constitution. (10/10/2019 Entry p. 1).

       {¶6} In his first and second assignments of error, L.R. argues that the juvenile

court abused its discretion by committing him to the legal care and custody of DYS

and placing him on probation for the same offense. Specifically, L.R. argues that

R.C. 2152.19 and 2152.22 provide conflicting options for disposition and that the

juvenile court was without jurisdiction to impose probation after it committed him

to the legal care and custody of DYS.

                                 Standard of Review

       {¶7} We review a juvenile court’s disposition for a child adjudicated

delinquent under an abuse-of-discretion standard. In re D.S., 111 Ohio St.3d 361,

                                         -3-
Case No. 4-19-19


2006-Ohio-5851, ¶ 6; In re T.H., 12th Dist. Clermont No. CA2006-02-021, 2007-

Ohio-352, ¶ 10; In re D.W., 10th Dist. Franklin No. 19AP-221, 2019-Ohio-5259, ¶

7. An abuse of discretion suggests that a decision is unreasonable, arbitrary, or

unconscionable. State v. Adams, 62 Ohio St.2d 151, 157-158 (1980).

                                     Analysis

      {¶8} Ohio’s juvenile courts—deriving power solely by statute—are courts of

limited jurisdiction. In re Williams, 4th Dist. Washington No. 05CA56, 2006-Ohio-

4657, ¶ 5, citing Carnes v. Kemp, 104 Ohio St.3d 629, 2004-Ohio-7107, ¶ 25 and

In re R.K., Cuyahoga No. 84948, 2004-Ohio-6918, ¶ 22. To that end, R.C. Chapter

2152 governs juvenile-delinquency matters. See In re Cross, 96 Ohio St.3d 328,

2002-Ohio-4183, ¶ 11.

      The purposes underlying all juvenile dispositions are set forth in R.C.
      2152.01(A): “to provide for the care, protection, and mental and
      physical development of children subject to this chapter [R.C. Chapter
      2152], protect the public interest and safety, hold the offender
      accountable for the offender’s actions, restore the victim, and
      rehabilitate the offender.”

In re H.V., 138 Ohio St.3d 408, 2014-Ohio-812, ¶ 32 (O’Connor, C.J., dissenting),

quoting R.C. 2152.01(A). “And ‘[t]hese purposes shall be achieved by a system of

graduated sanctions and services.’” Id., quoting R.C. 2152.01(A).

      {¶9} “The various traditional juvenile dispositions available to a trial court

are delineated in R.C. 2152.16, 2152.17, 2152.19, and 2152.20.” Id., citing R.C.

2152.02(Z).   In particular, when determining an appropriate disposition for a

                                       -4-
Case No. 4-19-19


juvenile who has been adjudicated delinquent, the juvenile court may commit the

juvenile to the legal care and custody of DYS; place the juvenile in a detention

facility or on house arrest; impose fines; or impose any of the other options (or

combination of options) described in R.C. Chapter 2152. Id. at ¶ 33, citing R.C.

2152.16, 2152.19(A)(3), (4)(j), and 2152.20(A)(1).

       {¶10} On appeal, L.R. contends that “[t]he juvenile court’s order imposing a

term of five-year court probation under R.C. 2152.19(A)(4) and committing [him]

to DYS custody under R.C. 2152.16 is contradictory” and creates “a conflict within

the juvenile code.” (Appellant’s Brief at 7). Other than his blank assertion that the

juvenile court’s order of commitment to the legal care and custody of DYS conflicts

with the juvenile statute authorizing a juvenile court to impose community-control

sanctions, L.R. does not offer an argument articulating the specific reasons that the

statutes are in conflict. Instead, L.R. contends that the jurisprudence relative to the

adult-sentencing scheme is instructive.

       {¶11} Under the adult-felony-sentencing scheme, trial courts are required to

impose either a prison term or community-control sanctions as to each count. State

v. Duncan, 12th Dist. Butler No. CA2015-05-086, 2016-Ohio-5559, ¶ 19, quoting

State v. Anderson, 143 Ohio St.3d 173, 2015-Ohio-2089, ¶ 23, quoting State v.

Berry, 3d Dist. Defiance No. 14-12-04, 2012-Ohio-4660, ¶ 21. Addressing the

adult-felony-sentencing scheme, the Supreme Court of Ohio concluded that the


                                          -5-
Case No. 4-19-19


specific language of the statutory scheme reflects the General Assembly’s intent for

prison terms and community-control sanctions to be alternative sanctions.

Anderson at ¶ 28.      Accordingly, under the adult-felony-sentencing scheme,

“community control sanctions and prison terms are mutually exclusive and cannot

be imposed at the same time on the same count of conviction.” Berry at ¶ 21

       {¶12} Unlike the sweeping amendments to the adult-felony-sentencing

scheme, which established the imposition of a prison term or community-control

sanctions as alternative sanctions, the same limiting language is not present in the

statutes governing juvenile dispositions. See, e.g., In re J.A., 5th Dist. Stark No.

2017CA00187, 2018-Ohio-1609, ¶ 26 (noting that the legislature did not include

“the same R.C. 2929.15(B) options in the juvenile justice system”); In re Chappell,

164 Ohio App.3d 628, 2005-Ohio-6451, ¶ 24 (7th Dist.) (“assuming that the juvenile

statutes do not otherwise contain the equivalent procedural protections found in R.C.

2929.14(E)(4) and 2929.19(B)(2)(c)”); In re Joshua R.C., 6th Dist. Erie No. E-05-

016, 2005-Ohio-6248, ¶ 12. Because the General Assembly did not include the

same limiting language in the statutes governing juvenile dispositions, we are not

persuaded by L.R.’s argument that the jurisprudence relative to the adult-sentencing

scheme should guide our decision here. See In re T.M., 11th Dist. Geauga Nos.

2017-G-0113 and 2017-G-0114, 2018-Ohio-2450, ¶ 14-16 (rejecting T.M.’s




                                         -6-
Case No. 4-19-19


argument that the adult-felony-sentencing scheme prohibits a juvenile court from

imposing a “no-contact order in conjunction with confinement”).

       {¶13} R.C. 2152.16 and 2152.17 specify a juvenile court’s authority to

commit a juvenile to the legal care and custody of DYS. See id. at ¶ 17. See also

In re B.H., 6th Dist. Erie No. E-14-096, 2015-Ohio-2296, ¶ 26. Further, “R.C.

2152.19 sets forth additional dispositional orders a juvenile court may impose” and

provides, in relevant part:

       (A) If a child is adjudicated a delinquent child, the court may make
       any of the following orders of disposition, in addition to any other
       disposition authorized or required by this chapter:

       ***

       (4) Place the child on community control under any sanctions,
       services, and conditions that the court prescribes.

(Emphasis added.) In re T.M. at ¶ 18; R.C. 2152.19(A)(4). Moreover, “R.C.

2152.19(A)(8), a catchall provision, provides that a juvenile court can ‘[m]ake any

further disposition that the court finds proper,’ except that it cannot place the child

in a correctional institution or a community corrections facility where adults are

held.” In re T.M. at ¶ 22, quoting R.C. 2152.19(A)(8).

       {¶14} As a felony of the third degree if committed by an adult, gross sexual

imposition carries the possibility of a commitment to the legal care and custody of

DYS “for an indefinite term consisting of a minimum period of six months and a

maximum period not to exceed the child’s attainment of twenty-one years of age.”

                                         -7-
Case No. 4-19-19


R.C. 2152.16(A)(1)(e). Here, the juvenile court committed L.R. to the legal care

and custody of DYS for a minimum period of six months and also placed L.R. on

“probation” until November 26, 2025.           (Doc. No 31).     Under its order of

“probation,” the juvenile court ordered L.R. to attend “Counseling, Sex Offender

Treatment, or other special programs as directed by [his] Probation Officer” and

imposed a no-contact order with the victim. (Id.).

       {¶15} Before we address the juvenile court’s authority to impose

community-control sanctions in conjunction with an order of commitment, we must

first address the juvenile court’s imposition of “probation” in this case. “‘In January

2002, the General Assembly replaced the rubric “probation” in juvenile dispositions

and adopted new dispositional options under the heading “community control.”’”

In re J.A., 2018-Ohio-1609, at ¶ 25, quoting In re J.F., 121 Ohio St.3d 76, 2009-

Ohio-318, ¶ 9. That is, “‘“[c]ommunity control,” as described in R.C. 2152.19,

replaced “probation,” as described in former R.C. 2151.355 * * * .’” Id., quoting In

re J.F. at ¶ 10, citing In re Cross, 96 Ohio St.3d 328, 2002-Ohio-4183, at ¶ 11. “‘An

order of “probation” under former R.C. 2151.355, encompassed the court’s broad,

discretionary power to craft appropriate controls for delinquent juveniles, enforced

through ongoing judicial oversight.’” Id., quoting In re J.F. at ¶ 10. “‘Under former

R.C. 2151.355, it was the dispositional order of probation itself that enabled a court

to impose and monitor the juvenile’s compliance with the conditions of probation.’”


                                         -8-
Case No. 4-19-19


Id., quoting In re J.F. at ¶ 10. “‘In contrast, R.C. 2152.19 uses the term “community

control” to describe discretionary court-ordered and court-supervised requirements

on the behavior of delinquent children.’” Id., quoting In re J.F. at ¶ 11, citing R.C.

2152.19. “‘Under R.C. 2152.19, a dispositional order of community control may

include one or several conditions—such as “intensive probation supervision,”

“basic probation supervision,” and “community service”—all of which are subject

to ongoing supervision by the court.’” Id., quoting In re J.F. at ¶ 11. Importantly,

“‘[p]robation, no longer a stand-alone disposition, has become a subcategory or

optional element of community control.’” Id., quoting In re J.F. at ¶ 11.

       {¶16} Here, because the juvenile court utilized a “check-the-box”

dispositional form, which lists “probation” as a category of available sanctions with

a number of conditions listed under the probation category, our logical assumption

is that the juvenile court’s intention was to impose community control within the

meaning of R.C. 2152.19. See Anderson, 143 Ohio St.3d 173, 2015-Ohio-2089, at

¶ 17 (“Ohio courts have recognized that a no-contact order is a community-control

sanction.”). Thus, we will address whether the juvenile court abused its discretion

by imposing community-control sanctions in conjunction with its order of

commitment.

       {¶17} Addressing whether a juvenile court may impose a no-contact order in

conjunction with an order of commitment, our sister appellate district concluded


                                         -9-
Case No. 4-19-19


that the statutes governing juvenile dispositions authorize a juvenile court to impose

a no-contact order either as a specific sanction under community control or in

conjunction with an order of commitment to DYS under the juvenile court’s broad

authority under R.C. 2152.19(A)(8). See In re T.M. at ¶ 23. We agree that the

statues governing juvenile dispositions authorize a juvenile court to impose

community-control sanctions as part of a commitment order. See id. at ¶ 16. See

also In re Braun, 4th Dist. Washington No. 01CA42, 2002-Ohio-3021, ¶ 38 (noting

that former “R.C. 2151.355(A), as it existed at the time of the original dispositional

order in this case, provided the court with numerous dispositional options, including

probation, commitment to the DYS, and any other disposition that the court deemed

proper” and that “[t]he General Assembly did not list these dispositional options in

the alternative in the statute”). Indeed, although the imposition of community

control in conjunction with a commitment to DYS may be largely inconsequential,

there is nothing in the juvenile code that prohibits a juvenile court from ordering the

dispositions conjunctively.

       {¶18} Importantly, beyond the prescriptions of R.C. 2152.16 and

2152.19(A)(4), the catchall provision under R.C. 2152.19(A)(8) provides a juvenile

court considerable discretion in crafting a juvenile disposition. When interpreting

this catchall provision, the Supreme Court of Ohio determined that the General

Assembly’s use of the word “any” in the provision permits a juvenile court the


                                         -10-
Case No. 4-19-19


discretion “to take ‘any’ steps the judge believes necessary to fully and completely

implement the rehabilitative disposition of a juvenile.” In re Caldwell, 76 Ohio

St.3d 156, 159 (1996). In reaching its decision, the Supreme Court noted “that its

broad interpretation of the catchall provision ‘is consistent with the underlying

purposes and goals of the juvenile court system, i.e., supervision, care and

rehabilitation of the delinquent youth.’” (Emphasis added.) In re T.M. at ¶ 24,

quoting In re Caldwell at 160, and citing In re H.V., 138 Ohio St.3d 408, 2014-

Ohio-812, at ¶ 9 and In re G.L.L., 11th Dist. Geauga Nos. 2014-G-3189 and 2014-

G-3190, 2015-Ohio-3539, ¶ 55-57.

       {¶19} Accordingly, “the extent of a juvenile court’s sentencing authority in

a delinquency case is manifestly broader than in an adult criminal case. To this

extent, the minimal limitation upon a juvenile court’s authority under the catchall

provision is that disposition cannot directly conflict with another statute governing

juveniles.” Id. at ¶ 25, citing In re Williams, 2006-Ohio-4657, at ¶ 11, fn. 4. See

also In re K.H., 4th Dist. Washington No. 09CA35, 2009-Ohio-7070, ¶ 27. For

these reasons, we conclude that the statutes governing juvenile dispositions

authorize a juvenile court to impose community-control sanctions in conjunction

with an order of commitment and that those conjunctive dispositions are not in

conflict. See In re T.M. at ¶ 23. See also In re H.V., 138 Ohio St.3d 408, 2014-




                                        -11-
Case No. 4-19-19


Ohio-812, at ¶ 20 (“R.C. 2152.19(A)(8) expressly grants juvenile courts the

authority to make any disposition that the court finds proper.”).

       {¶20} Therefore, because we conclude that the juvenile court had the

authority to impose community-control sanctions in conjunction with an order of

commitment, the juvenile court’s order of disposition in this case is not void. See

In re T.M. at ¶ 26. Accordingly, L.R.’s first and second assignments of error are

overruled.

                            Assignment of Error No. III

       L.R. was denied effective assistance of counsel. Sixth and
       Fourteenth Amendments to the U.S. Constitution; Section 10,
       Article I, Ohio Constitution. (10/2/2019, p. 1).

       {¶21} In his third assignment of error, L.R. argues that his trial counsel was

ineffective for failing to object to the juvenile court’s dispositional order committing

him to the legal care and custody of DYS and placing him on probation for the same

offense.

                                 Standard of Review

       {¶22} A defendant asserting a claim of ineffective assistance of counsel must

establish: (1) the counsel’s performance was deficient or unreasonable under the

circumstances; and (2) the deficient performance prejudiced the defendant. State v.

Kole, 92 Ohio St.3d 303, 306 (2001), citing Strickland v. Washington, 466 U.S. 668,

687, 104 S.Ct. 2052 (1984). In order to show counsel’s conduct was deficient or


                                         -12-
Case No. 4-19-19


unreasonable, the defendant must overcome the presumption that counsel provided

competent representation and must show that counsel’s actions were not trial

strategies prompted by reasonable professional judgment.         Strickland at 687.

Counsel is entitled to a strong presumption that all decisions fall within the wide

range of reasonable professional assistance. State v. Sallie, 81 Ohio St.3d 673, 675

(1998). Tactical or strategic trial decisions, even if unsuccessful, do not generally

constitute ineffective assistance. State v. Carter, 72 Ohio St.3d 545, 558 (1995).

Rather, the errors complained of must amount to a substantial violation of counsel’s

essential duties to his client. See State v. Bradley, 42 Ohio St. 3d 136, 141-142

(1989), quoting State v. Lytle, 48 Ohio St.2d 391, 396 (1976), vacated in part on

other grounds, 438 U.S. 910, 98 S.Ct. 3135 (1978).

       {¶23} “Prejudice results when ‘there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.’” State v. Liles, 3d Dist. Allen No. 1-13-04, 2014-Ohio-259, ¶ 48, quoting

Bradley at 142, citing Strickland at 691. “‘A reasonable probability is a probability

sufficient to undermine confidence in the outcome.’” Id., quoting Bradley at 142

and citing Strickland at 694.

                                      Analysis

       {¶24} Based on our conclusion in L.R.’s first and second assignments of

error, L.R.’s argument in his third assignment that his trial counsel was ineffective


                                        -13-
Case No. 4-19-19


for failing to object to the juvenile court’s dispositional order committing him to the

legal care and custody of DYS and placing him on probation for the same offense

is without merit. Accordingly, L.R.’s third assignment of error is overruled.

       {¶25} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the juvenile court.

                                                                 Judgment Affirmed

SHAW, P.J. and PRESTON, J., concur.

/jlr




                                         -14-